DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed with preliminary amendment on August 14, 2020. Claim 2 is amended. Claim 1 is canceled. Claims 3-21 are newly added.
Claims 2-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 was filed after the mailing date of the instant application 04/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  line 8, the word “receivingd” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is an “or” limitation therefore, dependent claim 4 is not application if selected is made for an application ID in claim 3 and similarly claim 5 if selected to disclose a user ID limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,673,724. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,200,265. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US Publication 2017/0034175) hereafter Leung, in view of Nanda et al. (US Publication 2009/0307744) hereafter Nanda.
As per claim 2, Leung discloses an apparatus comprising: one or more processors; and memory storing computer readable instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a computing device, token information; and data routing preferences for exchanging information between the apparatus and the computing device (paragraphs 0032-33, 0053-54, 0072: content access token and authorization); receive, 
However, in the same field of endeavor, Nanda further elaborately discloses the claimed limitation of receive token information; and data routing preferences for exchanging information between the apparatus and the computing device, and token identifying a first user and a first application (paragraphs 0034-35, 0044, 0055-56: establish trust relationship to deliver content to user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nanda’s teaching with Leung. One would be motivated to identify and set configuration policies accordingly to efficiently provide information for seamless communication between users and service providers.
As per claim 3, Leung discloses the apparatus wherein the token information comprises at least one of: a user ID indicating a user to which to apply the data routing preferences; or an application ID indicating an application to which to apply the data routing preferences (paragraphs 0059-61, 0068-69).  
As per claim 4, Leung discloses the apparatus wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine that the first data packet may be sent to the computing device by: determining that the user ID corresponds to the first user (paragraphs 0059-64, 0089-92).  
As per claim 5, Leung discloses the apparatus wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine that the first data packet may be sent to the computing device by: determining that the application ID corresponds to the first application (paragraphs 0059-64, 0068-69, 0080-82).  
As per claim 6, Leung discloses the apparatus wherein the instructions, when executed by the one or more processors, further cause the apparatus to: after determining that the token information corresponds to the application token, send an instruction to the computing device to apply the data routing preferences (paragraphs 0059-61, 0068-70, 0094).  
As per claim 7, Leung discloses the apparatus wherein the instruction comprises an instruction to reroute the first data packet from a network element to a second network element (paragraphs 0072-74, 0086).  
As per claim 14, Leung discloses a method, implemented by one or more computing devices, comprising: receiving, from a first computing device token information and data routing preferences indicating a peering relationship between the one or more computing devices and the first computing device (paragraphs 0053-54, 0062-64, 0068-69: CDN access token to obtain the network content with policy server to deliver content to client); and applying the data routing preferences to a plurality of data packets sent from a client device to the first computing device (paragraphs 0078-80, 0089-90, 0094). Although, Leung discloses content service provider for authenticating content delivery service, but he does not expressly disclose token information 
However, in the same field of endeavor, Nanda further elaborately discloses the claimed limitation of computing device token information and data routing preferences indicating a peering relationship between the one or more computing devices and the first computing device (paragraphs 0034-35, 0044, 0055-56: establish trust relationship to deliver content to user).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 14.
As per claim 15, Leung discloses the method wherein applying the data routing preferences comprises: rerouting one or more data packets from a first network element to a second network element (paragraphs 0059-61, 0068-69, 0089-90).  
As per claim 16, Leung discloses the method wherein a load on the first network element does not satisfy a load threshold and a load on the second network element satisfies the load threshold (paragraphs 0059-61, 0068-69).  
As per claim 17, Leung discloses the method wherein the first network element is located in a different geographic region than the second network element (paragraphs 0037, 0059).  
As per claim 18, Leung discloses the method further comprising: detecting increased data traffic at a first network element; and adjusting, based on the increased data traffic, the data routing preferences to reroute one or more data packets to a second network element (paragraphs 0059-61, 0068-70, 0094).  
As per claim 19, Leung discloses the method further comprising: sending, to the first computing device, new data routing preferences for routing data packets during a future application session (paragraphs 0072-74, 0086).  
As per claim 20, Leung discloses the method further comprising: prior to receiving the token information, authenticating a peering session with the first computing device (paragraphs 0059-64, 0089-92).  
As per claim 21, Leung discloses the method wherein authenticating the peering session further comprises: sending, to the first computing device, an authentication challenge (paragraphs 0059-64, 0089-92, 0094).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US Publication 2017/0034175) hereafter Leung, in view of Nanda et al. (US Publication 2009/0307744) hereafter Nanda, in further view of Michael Whitcomb (US Publication 2011/0289314) hereafter Whitcomb.
As per claim 8, Leung discloses a method, implemented by one or more computing devices, comprising: sending, to a first computing device, a policy request comprising: token information (paragraphs 0032-33, 0053-54, 0072: content access token and authorization); and data routing preferences indicating how information is exchanged between the first computing device and the one or more computing devices (paragraphs 0053-54, 0062-64, 0068-69); and receivingd, from the first computing device, a plurality of data packets comprising application tokens that do not correspond to the token information (paragraphs 0078-80, 0089-90, 0094: CDN access token to obtain the network content with policy server to deliver content to client; Nanda: token information 0034-35, 044, 0055-56). Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose detecting a network disruption and after detecting the network disruption and data packets comprising application tokens that do not correspond to the token information.

The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 8.
As per claim 9, Whitcomb discloses the method further comprises: determining one or more client devices associated with the network disruption; and 3Application No. 16/860,700Docket No.: 007412.04865\USAmendment dated August 14, 2020Second Preliminary Amendmentsending, to the one or more client devices, a notification indicating one or more corrective measures to resolve the network disruption (paragraphs 0086, 0112, 0171).  
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 9.
As per claim 10, Leung discloses the method wherein the policy request is sent via secure policy communication channel (paragraphs 0062-65).  
As per claim 11, Leung discloses the method wherein the data routing preferences comprise a request to reroute, from a first network element to a second network element, one or more data packets comprising application tokens that correspond to the token information (paragraphs 0053-54, 0062-64, 0068-69).  
As per claim 12, Leung discloses the method further comprises: receiving, from the first computing device, a second policy request; and adjusting, based on the second policy request, a peering relationship between the first computing device and the one or more computing devices (paragraphs 0059-61, 0068-70, 0094).  
As per claim 13, Leung discloses the method wherein the second policy request comprises instructions to redirect one or more data packets to a specified network element (paragraphs 0059-64, 0089-92).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FARZANA B HUQ/Primary Examiner, Art Unit 2455